     Case 3:20-cv-01461-JM-AGS Document 17 Filed 02/11/21 PageID.89 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMAURIE JOHNSON,                                    Case No.: 20cv1461 JM (AGS)
12                                      Plaintiff,
13   v.                                                  ORDER GRANTING JOINT
                                                         MOTION TO STAY CIVIL ACTION
14   CITY OF LA MESA; and MATT
                                                         PENDING RESOLUTION OF
     DAGES,
15                                                       CRIMINAL PROCEEDINGS
                                     Defendants.
16
17
18         All parties jointly move the court for an order staying this action pending resolution
19   of the criminal Complaint and attendant criminal proceeding, Case No. CE403961,
20   currently pending in the San Diego Superior Court against Defendant Matt Dages, a former
21   officer of the La Mesa Police Department. (Doc. No. 15.) For the below reasons, the
22   motion is GRANTED.
23         I.     BACKGROUND
24         In this civil action, which consists of federal and statutory rights issues, Plaintiff
25   alleges that on May 27, 2020, Officer Dages contacted, detained, and arrested him without
26   reasonable suspicion, used excessive force to effect the detention, arrested him without
27   probable cause, and submitted a false police report in support of the charges on which
28   Plaintiff was arrested. Plaintiff filed this action on July 29, 2020. Following the denial of

                                                     1
                                                                                  20cv1461 JM (AGS)
     Case 3:20-cv-01461-JM-AGS Document 17 Filed 02/11/21 PageID.90 Page 2 of 3



1    a motion to dismiss, Defendants answered the Complaint on December 18, 2020. (Doc.
2    No. 10.) On December 21, 2020, the San Diego County District Attorney’s Office
3    reportedly filed a felony complaint against Officer Dages alleging he submitted a false
4    police report regarding the May 27, 2020 incident. On that same day, the Magistrate Judge
5    scheduled an Early Neutral Evaluation conference for February 16, 2021. (Doc. No. 11.)
6    Officer Dages is reportedly scheduled to be arraigned before the Superior Court on
7    March 9, 2021. The parties request the stay because “Officer Dages will be unable to offer
8    any meaningful defense to [Plaintiff’s] allegations in this civil matter without waiving his
9    Fifth Amendment rights.” (Doc. No. 15 at 2.)
10         II.    DISCUSSION
11         In the ordinary course, the Constitution does not require a stay of civil proceedings
12   pending the outcome of criminal proceedings. Keating v. Office of Thrift Supervision,
13   45 F.3d 322, 324 (9th Cir.1995). “In the absence of substantial prejudice to the rights of
14   the parties involved, [simultaneous] parallel [civil and criminal] proceedings are
15   unobjectionable under our jurisprudence.” “Nevertheless, a court may decide in its
16   discretion to stay civil proceedings . . . . ‘when the interests of justice seem [ ] to require
17   such action.’” Id. (citations omitted). In Keating, the Ninth Circuit explained:
18         The decision whether to stay civil proceedings in the face of a parallel criminal
           proceeding should be made in light of the particular circumstances and
19
           competing interests involved in the case. This means the decisionmaker
20         should consider the extent to which the defendant's fifth amendment rights are
           implicated. In addition, the decisionmaker should generally consider the
21
           following factors: (1) the interest of the plaintiffs in proceeding expeditiously
22         with this litigation or any particular aspect of it, and the potential prejudice to
           plaintiffs of a delay; (2) the burden which any particular aspect of the
23
           proceedings may impose on defendants; (3) the convenience of the court in
24         the management of its cases, and the efficient use of judicial resources; (4) the
           interests of persons not parties to the civil litigation; and (5) the interest of the
25
           public in the pending civil and criminal litigation.
26
27
28

                                                    2
                                                                                      20cv1461 JM (AGS)
Case 3:20-cv-01461-JM-AGS Document 17 Filed 02/11/21 PageID.91 Page 3 of 3
